Citation Nr: 0738188	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability and, if so, whether the reopened claim 
should be granted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability due to shin splints and, if so, whether the 
reopened claim should be granted.

4.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
October 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  Jurisdiction over the case subsequently was 
transferred to the RO in New York, New York.

The Board notes that veteran requested a Travel Board hearing 
in connection with his appeal, but withdrew the request in 
June 2005.

Although the RO has reopened the veteran's claim for service 
connection for a left knee disability, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for left 
ankle disability and left knee disability are addressed in 
the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  The evidence received since the unappealed December 1999 
rating decision denying service connection for a left 
shoulder disability is cumulative or redundant of the 
evidence previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.

2.  The evidence received since the unappealed December 1999 
rating decision denying service connection for a left knee 
disability includes evidence that relates to an unestablished 
fact necessary to substantiate the claim, is not duplicative 
or cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  The evidence received since the unappealed December 1999 
rating decision denying service connection for a disability 
due to shin splints includes evidence that relates to an 
unestablished fact necessary to substantiate the claim, is 
not duplicative or cumulative of the evidence previously of 
record, and is sufficient to raise a reasonable possibility 
of substantiating the claim. 

4.  The veteran has a disability due to shin splints that it 
etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for a left shoulder 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left knee disability.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  New and material evidence has been received to reopen a 
claim for service connection for a disability due to shin 
splints.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  A disability due to shin splints was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The record reflects that the RO provided the veteran with the 
notice required by the VCAA by letter mailed in March 2003 
and the statement of the case mailed in February 2005.  The 
statement of the case informed him of the definitions of the 
terms "new" and "material" and of the reasons for the 
previous denial of his claims for service connection for 
disabilities of the shins, left shoulder, and left knee.  In 
the Board's opinion, the veteran was adequately put on notice 
of the type of evidence he should submit or identify in order 
to reopen his claims.

Although the RO did not specifically request the veteran to 
submit all pertinent evidence in his possession, it did 
inform him in the March 2003 letter, which was sent prior to 
the initial adjudication of the claims, of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide VA with the information and authorization 
necessary for VA to obtain the evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

The Board notes that the veteran was not provided with notice 
regarding the disability-rating and effective-date elements 
of his claims.  However, the Board has determined that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that new and material evidence has not been 
submitted to reopen the claim for service connection for a 
left shoulder disability.  Consequently, no effective date or 
disability rating will be assigned, and the failure to 
provide notice with respect to those elements of claim is no 
more than harmless error.  The Board has reopened and granted 
the claim for service connection for a disability due to shin 
splints, and the RO will have the opportunity to provide the 
required notice before effectuating the award.  Finally, any 
notice defect with respect to the left knee disability and 
left ankle disability claims will be corrected on remand.

The Board also notes that the RO obtained new VA outpatient 
treatment records after it issued the statement of the case 
as part of its adjudication of a separate claim for service 
connection.  These records generally pertain to the veteran's 
mental health, but two records allude to his various joint 
problems.  Since these records are cumulative of evidence 
already considered by the RO, a remand for RO consideration 
is not required.  See 38 C.F.R. 19.37(a) (2007).

The record reflects that the veteran's service medical 
records and pertinent VA treatment records have been 
obtained.  Additionally, the veteran has been afforded VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board also is unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Left Shoulder Disability

Service connection for a left shoulder disability was denied 
in an unappealed rating decision of December 1999 based on 
the RO's determination that the medical evidence failed to 
demonstrate the presence of a current left shoulder 
disability or a relationship between a current left shoulder 
disability and service.

The evidence of record in December 1999 included the 
veteran's service medical records, which show treatment for a 
possible left shoulder separation in April 1992.  After an X-
ray study was performed, he was diagnosed with shoulder 
muscle strain.  Also of record were August 1999 VA 
examination reports, which note the veteran's complaint of 
recurrent left shoulder dislocations in and since service.  
An X-ray study of the left shoulder was essentially 
unremarkable, and on physical examination there were no 
apprehension or impingement signs.  By way of diagnosis, the 
examiner stated that the clinical examination was suggestive 
of slight anterior instability and possible subluxation of 
the left shoulder.

The pertinent evidence received since the December 1999 
denial includes VA outpatient treatment records dated from 
July 2002 to March 2003.  These records reflect that the 
veteran repeatedly complained of pain and discomfort in his 
left shoulder.  A July 2002 MRI study was unremarkable with 
no evidence of fracture, dislocation, or degenerative 
changes.  On physical examination, there was no instability.  
In August 2002, provocative tests were unremarkable, and 
physical examination revealed no gross bony abnormalities, 
tenderness, or muscle atrophy.  The acromioclavicular joint 
was within normal limits.  The veteran began physical therapy 
sessions in September 2002 and repeatedly was diagnosed with 
shoulder pain.

A December 2003 VA examination report notes the veteran's 
complaints of pain, stiffness, and frequent dislocations of 
his left shoulder.  There was no inflammatory arthritis or 
muscle wasting.  The diagnosis was an unremarkable 
examination of the left shoulder.

In May 2004, the examiner was asked to render an opinion 
regarding the relationship between the veteran's left 
shoulder condition and service.  He responded that there were 
no physical or radiographic findings showing a left shoulder 
condition existed and that an opinion, therefore, was not 
warranted.

The relevant medical evidence added to the record is 
essentially cumulative in nature in that it shows that the 
veteran continues to report left shoulder symptoms, but does 
not show that he has a current disability of the left 
shoulder.  Moreover, since none of the medical evidence added 
to the record shows that the veteran has been found to have a 
current left shoulder disability, the medical evidence added 
to the record is not sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, none 
of the medical evidence added to the record is new and 
material.  The Board acknowledges the veteran's statements 
that he experiences frequent shoulder dislocations and notes 
that he is competent to report the presence of observable 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, in view of the medical evidence indicating 
that he does not have a current left shoulder disability, the 
veteran's statements are not sufficient to establish a 
reasonable possibility of substantiating the claim.  
Accordingly, they are not material.  

Accordingly, in the absence of new and material evidence, 
reopening of the claim of entitlement to service connection 
for a left shoulder disability is not warranted.

Left Knee Disability

The veteran's claim for service connection for a left knee 
disability was also denied by the RO in an unappealed rating 
decision of December 1999 based on its determination that the 
medical evidence failed to demonstrate the presence of a 
current left knee disability or a relationship between a 
current left knee disability and service.  

The evidence then of record included the veteran's service 
medical records, which note his complaints of joint and 
parapatellar pain, as well as an assessment of a possible 
stress fracture.  Also of record were the reports of August 
1999 VA examinations.  These reports contain conflicting 
diagnoses regarding the veteran's left knee.  One report 
includes a diagnosis of left knee osteoarthritis secondary to 
a past stress fracture.  Another report, issued after an X-
ray study, notes a normal knee examination and concludes that 
there was no evidence of an old stress fracture.

The pertinent evidence received since the December 1999 
denial includes VA outpatient treatment records dated from 
July 2002 to March 2003.  These records note the veteran's 
repeated complaints of knee pain.  A June 2002 record notes 
that an October 1999 MRI study revealed degenerative changes 
in the anterior and posterior horns of the medial meniscus.  
In July 2002, the veteran's knee was swollen, and the 
assessment was joint pain secondary to injury or possible 
arthritis.  An August 2002 record notes that radiographic 
studies and a clinical examination of the veteran's knee were 
normal.  He began physical therapy in September 2002 and was 
diagnosed with knee pain.  

In November 2002 the veteran underwent arthroscopy of the 
left knee for a suspected meniscal tear.  A December 2002 
record, however, notes that no meniscal tear or significant 
pathology had been found.  

A December 2003 VA examination report notes the veteran's 
complaints of knee pain.  The examiner reviewed the results 
of a January 2003 MRI study and diagnosed a tear of the 
posterior horn of the medical meniscus; a tear of the 
anterior horn of the lateral meniscus; normal cruciate 
ligaments; and tiny effusion.  

The medical evidence showing that the veteran currently has a 
left knee disability is new because the presence of a current 
left knee disability was not established by the evidence 
previously of record.  Moreover, when this new evidence is 
considered in light of the service medical records 
documenting a stress fracture and the August 1999 medical 
opinion linking left knee arthritis to the stress fracture, 
the Board finds that the new evidence is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, new and material evidence has been 
presented to reopen this claim.

As discussed in the REMAND below, the Board has determined 
that further development is required before the merits of the 
reopened claim should be addressed.

Disability Due to Shin Splints

Service connection for a disability due to shin splints was 
denied by the RO in the unappealed rating decision of 
December 1999 based on its determination that the evidence 
failed to demonstrate the presence of shin splints in service 
or thereafter.  The evidence then of record included the 
veteran's service medical records, which contain several 
assessments of shin splint syndrome.  The record also 
contained the reports of August 1999 VA examinations, which 
include a diagnosis of a history of shin splints with minimal 
clinical findings at the time of the examination.

The pertinent evidence received since the December 1999 
denial consists of the December 2003 VA examination report 
and May 2004 addendum.  The VA examination report notes the 
presence of bilateral periosteal thickening of the veteran's 
fibula bones, right greater than left.  In the addendum 
addressing the etiology of the veteran's bilateral shin 
condition, the VA examiner opined that the periosteal 
thickening was at least as likely as not related to injuries 
the veteran experienced in service.

The December 2003 VA examination report establishes that the 
veteran has a current disability, and the May 2004 addendum 
establishes that the disability is related to the shin 
splints the veteran was diagnosed with in service.  This 
evidence is clearly new and material.  Accordingly, reopening 
of the claim for service connection for a disability due to 
shin splints is warranted.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records reflect that the veteran's lower 
extremities were clinically evaluated as normal upon entrance 
into service.  He repeatedly complained of pain in his shins, 
and assessments of shin splints were rendered.  A possible 
stress fracture was suspected but never clinically confirmed 
or diagnosed.  His lower extremities again were evaluated as 
normal prior to separation from service.

The veteran was afforded VA examinations in August 1999.  He 
reported a history of shin splints in service and stated that 
he had suffered a stress fracture in 1989.  He also reported 
a history bouts of shin splints that occurred once a month 
and lasted one to two weeks.  Physical examination of the 
veteran's shins yielded minimal clinical findings.  However, 
the proximal anterior tibial regions of both legs were tender 
to light palpation, greater on the left than the right.

As noted, the December 2003 VA examiner found bilateral 
periosteal thickening of the veteran's fibula bones, right 
greater than left.  In the May 2004 addendum, the examiner 
opined that the periosteal thickening was at least as likely 
as not caused by or the result of the veteran's in-service 
injuries.  There is no conflicting medical opinion of record.  
Accordingly, the Board concludes that service connection is 
warranted for this disability.


							(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a left 
shoulder disability is denied.

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a left 
knee disability is granted.

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a 
disability due to shin splints is granted.

Entitlement to service connection for a disability due to 
shin splints is granted.


REMAND

The veteran contends that service connection for a left knee 
disability is warranted because it originated in service.  In 
this regard, the Board notes that the veteran's service 
medical records do not specifically note complaints or 
treatment of a left knee disability.  However, they do 
contain complaints of swollen, painful joints and treatment 
of soft tissue injuries to the left leg.  

With respect to the existence of a current left knee 
disability, an August 1999 VA examination report notes that 
an X-ray study of the veteran's left knee was unremarkable.  
However, an MRI study performed in October 1999 revealed 
degenerative changes of the anterior and posterior horns of 
the medial meniscus.  Another MRI study performed in January 
2003 confirmed the presence of these tears, along with tiny 
effusion.  

These conditions were noted in the December 2003 VA 
examination report.  In May 2004, the VA examiner was asked 
for an opinion regarding the etiology of the veteran's left 
knee disability.  The examiner opined that the conditions 
diagnosed in the December 2003 report were at least as likely 
as not caused by or the result of his service injuries.  
However, a different VA physician who reviewed the claims 
folder stated in a December 2004 addendum that there was no 
evidence of an in-service injury to the left knee.  This 
physician opined that it therefore was not likely that the 
veteran's current meniscal tears and tiny effusion were 
related to any in-service injury.

The Board finds that further development is necessary in 
order to reconcile the conflicting medical opinions regarding 
the etiology of the veteran's current left knee disability.

Additionally, the Board notes that the veteran is seeking 
service connection for a left ankle disability.  The service 
medical records reflect that the veteran experienced a soft 
tissue injury to his left foot in service, but no diagnosis 
regarding his left ankle was rendered.  The December 2003 VA 
examination report also contains no diagnosis of a left ankle 
disability.  However, the May 2004 VA examiner indicated the 
veteran has a current diagnosis when he opined that his left 
ankle sprains were at least as likely as not caused by his 
left knee conditions.

Based on the evidence of record, it is unclear whether the 
veteran currently has a left ankle disability.  It also is 
unclear whether such a condition, if it exists, is related to 
service.  As noted, the May 2004 examiner has linked the 
veteran's left ankle sprains to his left knee disability.  
Since that claim is subject to the development ordered in 
this remand, the Board must defer a decision on the left 
ankle claim pending the outcome of that development.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he 
should submit any pertinent evidence in 
his possession.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform him and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician who has 
not previously examined him.  The claims 
folder must be made available to and 
reviewed by the examiner.  Based upon 
the examination results and the claims 
folder review, the examiner should 
provide an opinion, with respect to each 
currently present left shoulder 
disorder, as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
service.  The rationale for all opinions 
expressed should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, a 
supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


